FILED
                            NOT FOR PUBLICATION                            DEC 06 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50488

               Plaintiff - Appellee,             D.C. No. 5:12-cr-00042-VAP

  v.
                                                 MEMORANDUM*
ROBERTO CAMPOS-CAMPOS, a.k.a.
Jose Angel Campos, a.k.a. Roberto
Salcedo Campos,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Roberto Campos-Campos appeals from the district court’s judgment and

challenges his guilty-plea conviction and 63-month sentence for illegal reentry by

an alien following deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. California, 386 U.S. 738 (1967), Campos-Campos’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Campos-Campos the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Campos-Campos waived his right to appeal his conviction, with the

exception of an appeal based on a claim that his plea was involuntary. He also

waived the right to appeal his sentence, with the exception of the court’s

calculation of his criminal history category. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to the voluntariness of Campos-Campos’s plea or the criminal history

category calculated by the court. We therefore affirm as to those issues. We

dismiss the remainder of the appeal in light of the valid appeal waiver. See United

States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    12-50488